DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,830,679.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 1 of the ‘679 Patent recites a device for processing a slide specimen, comprising: a container, a base, a heating device, a slide cover plate, a slide, a slide rack, a liquid outlet, a liquid inlet, a controller, a thermocouple, a temperature display screen, a temperature maintaining time display window and a temperature maintaining time adjustment button; the slide rack is a slide rack with single-column insertion slots or a slide rack with multi-column insertion slots; wherein the slide cover plate fits with the slide to assemble a set of slide assembly for specimen processing, wherein one or more slide racks are hung in the container;  each column of the slide rack is provided with one or more V-shape insertion slots, and the V-shape insertion slots in a same column are arranged in line;  a spring piece is provided inside each V-shape insertion slot;  an outline of an upper end of the slide assembly matches with the V-shape insertion slot, and the slide assembly is inserted along the V-shape insertion slot of the slide rack;  back of the slide cover plate presses the spring piece, and a spring pressure is generated to clamp the slide and the slide cover plate.  In addition, dependent claims 2-15 of the ‘679 Patent further recite the limitations of the rejected instant dependent claims.  Therefore, claims 1-15 of the ‘679 Patent fully encompass the scope of the rejected instant claims. 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,823,647.  Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 1 of the ‘647 Patent recites a fully-automated biological slide specimen processing device that includes a slide, a slide cover plate and a slide rack, wherein the slide cover plate fits with the slide to assemble a set of slide assembly for specimen processing, two ends of the slide rack are hung on two lateral sides facing toward each other of the container, a gap is provided between a bottom end of the slide assembly in the slide rack and a bottom of the container, wherein the slide rack is provided with a plurality of integrated V-shape insertion slots which are upright or inclined, a spring piece is fixed inside each of the plurality of V-shape insertion slots, the plurality of V-shape insertion slots are arranged in one column closely, and the slide rack comprises one or more columns of the plurality of V-shape insertion slots, the slide assembly is inserted along the plurality of V-shape insertion slot of the slide rack, and a spring pressure generated by that a surface of the slide cover plate presses a plate-type spring is applied on the slide assembly to achieve a clamping function. In addition, dependent claims 2-17 of the ‘647 Patent further recite the limitations of the rejected instant dependent claims.  Therefore, claims 1-17 of the ‘647 Patent fully encompass the scope of the rejected instant claims. 

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/087,099. Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 5  of the ‘099 Application recites a heat treatment device that further comprises at least one slide rack, two ends of the slide rack This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7 – Claim 7 recites the limitation "the finger" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10 – The phrase "funnel-type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (US 4,985,206) in view of Farmilo et al. (US 5,695,942).  Bowman teaches tissue processing apparatus that includes a slide rack and slide assembly.  The slide rack is best shown in Figures 11, 12 and 15; and described in columns 3-4. 
Regarding claim 1 – As shown in Figures 11 and 12, Bowman teaches a slide rack (20). The slide rack includes a plurality of slots (formed by fins 21) that the Examiner considers the slots to meet the broad limitation of “V-shaped” based on the slant of the fin. Bowman also teaches a slide assembly comprised of a slide (10) and slide clip (1) that is placed into the slot of the slide rack (20). Bowman does not teach a spring piece disposed inside each slot
Farmilo teaches an automated staining apparatus.  The portions of the apparatus most relevant to the instant claims is shown in Figures 1-3 and described in columns 2-5.  As shown in the Figures, the apparatus of Farmilo includes a slide rack (housing or compartment 12) having a plurality of slots (cells 14) for slides.  The slots (cells 14) include a leaf spring (82) for securing the slide (substrate 116) in each slot (cells 14).  See Figures 2-3 and column 3, lines 45-63. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the spring from Farmilo with the rack of Bowman. One of ordinary skill in the art would add the spring to Bowman in order to secure the slide in the slot as taught by Farmilo. 
Regarding claim 2 – Bowman teaches heating elements in the fins (21) of the rack (20) in column 4, lines 36-45. 
Regarding claim 3 – Bowman shows a rack (20) having a single column of insertion slots in Figures 11, 12, and 15. 
Regarding claim 4 –Farmilo shows a rack having a plurality of rows and columns of insertion slots (cells 14) in Figure 1. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the spring from Farmilo with the rack of Bowman. One of ordinary skill in the art would add the spring to Bowman in order to secure the slide in the slot as taught by Farmilo.
Regarding claims 5 and 9 – Bowman teaches a slide cover plate having a capillary plane (web 2), two depth locating surfaces (flanges 3), two width locating blocks (pegs 4), a bottom locating block (lug 5), a reservoir side surface and a reservoir opening (sidewalls and opening of funnel portion 7). The two depth locating surfaces (flanges 3) are provided facing each other and toward the capillary plane (web 2) so that a capillary gap is formed between the surface of a slide (10) and the capillary plane (web 2) when the cover plate is placed on the slide. The reservoir opening surface portion (7) of Bowman is connected 
Regarding claim 6 – Bowman shows a dent (unlabeled taper above the arrow from the number 1) in the two depth locating surfaces (flanges 3) in Figure 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/		/JILL A WARDEN/Examiner, Art Unit 1798              Supervisory Patent Examiner, Art Unit 1798                                                                                                                                                                                                                                                                                           June 10, 2021